Title: To George Washington from Samuel Huntington, 15 April 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia April 15. 1780
          
          Your Excellency will be informed by the Act of Congress of this Day herewith enclosed, they have been pleased to appoint Colo. Joseph Ward Commissary General of Prisoners in the room of Colo. Beaty resigned. I have the honor to be with the highest respect your Excelly’s most obt hbble servant
          
            Sam. Huntington President
          
        